DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Independent claims 21, 27, and 33 recite the limitation: “wherein the cognitive learning technique is one of a plurality of cognitive learning techniques, the plurality of cognitive learning techniques comprising a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique, a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, an explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category, the patterns and concepts cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning 2category, the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category, the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category.” 
Examiner interprets the limitation as requiring only one of the techniques selected from the group of “a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique, a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 21, 27, and 33 recite the limitation “wherein the cognitive learning technique is one of a plurality of cognitive learning techniques, the plurality of cognitive learning techniques comprising a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique, a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, an explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category,”. It is unclear whether “an explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category” is referring to the first “explicit likes/dislikes cognitive learning technique” or a different one. For examination purposes, Examiner will interpret the following as the first explicit likes/dislikes cognitive learning technique. Claims 22-26, 28-32, and 34-40 are dependent claims that do not cure the deficiencies and are rejected for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,023,815. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences appear to be the “performing a cognitive learning operation…” limitation and the “generating a cognitive profile…” limitation recited in the independent claims which would have been obvious because the aforementioned limitations in independent claims 1, 7, and 13 of the ‘815 patent anticipate the limitations in claim 21, 27, and 33 of the instant application. 
Claims 21-40 are rejected as being unpatentable over claims 1-20, respectively, of the ‘815 patent.

Claims 21, 27, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10,885,465 in view of Sanchez et al. (US-20150356437-A1) and further in view of Faith et al. (US-20150356407-A1). The only differences appear to be the type of data received and the temporal topic machine learning. 

As to claim 21, USPN 10,885,465 claim 1 recites:
A computer-implementable method for generating a cognitive insight comprising: 
performing a cognitive learning operation via a cognitive inference and learning system, the cognitive learning operation processing data from at least some of the plurality of data sources (col. 68 lines 17-19;), the cognitive learning operation applying a cognitive learning technique to generate a cognitive learning result (col. 68 lines 34-37); 
generating a cognitive insight based upon the cognitive profile generated based upon the cognitive learning result and the information generated by performing the temporal topic machine learning operation (col. 68, lines 38-40;); and 
wherein the cognitive learning technique is one of a plurality of cognitive learning techniques, the plurality of cognitive learning techniques comprising a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique, a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, an explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category, the patterns and concepts cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning category, the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category, the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category (col. 68 lines 41-67;).
USPN 10,885,465 does not recite “receiving data from a plurality of data sources, at least one of the plurality of data sources providing information regarding a temporal sequence of events”, “performing a temporal topic machine learning operation on the temporal sequence of events” and 
“generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation, the cognitive profile referencing personal data associated with a user” 
However, Sanchez teaches
receiving data from a plurality of data sources, at least one of the plurality of data sources (para [0112] In various embodiments, multi-site, multi-structured source streams 504 are provided by sourcing agents, as described in greater detail herein.) providing information regarding a temporal sequence of events (para [0046] As used herein, ambient signals 220 broadly refer to input signals, or other data streams, that may contain data providing additional insight or context to the curated data 222 and learned knowledge 224 received by the CILS 118. For example, ambient signals may allow the CILS 118 to understand that a user is currently using their mobile device, at location `x`, at time `y`, doing activity `z`. To further the example, there is a difference between the user using their mobile device while they are on an airplane versus using their mobile device after landing at an airport and walking between one terminal and another. To extend the example even further, ambient signals may add additional context, such as the user is in the middle of a three leg trip and has two hours before their next flight. Further, they may be in terminal A1, but their next flight is out of C1, it is lunchtime, and they want to know the best place to eat. Given the available time the user has, their current location, restaurants that are proximate to their predicted route, and other factors such as food preferences, the CILS 118 can perform various cognitive operations and provide a recommendation for where the user can eat.); 
performing a temporal topic machine learning operation on the temporal sequence of events (para [0036] In various embodiments, the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights); 
generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation (Fig. 1; para [0045] In various embodiments, the CILS 118 receives ambient signals 220, curated data 222, and learned knowledge, which is then processed by the CILS 118 to generate one or more cognitive graphs 226. And para [0137] As an example, the application cognitive graph 882 may be unaware of a particular user's preferences, which are likely stored in a corresponding user profile.), the cognitive profile referencing personal data associated with a user; and, 
generating a cognitive insight based upon the cognitive profile generated based upon the cognitive learning result and the information generated by performing the temporal topic machine learning operation (para [0045] In turn, the one or more cognitive graphs 226 are further used by the CILS 118 to generate cognitive insight streams, which are then delivered to one or more destinations 230, as described in greater detail herein);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instant application with the cognitive learning framework of Sanchez.
Doing so would allow for automatically extracting features to improve various analytical models. Feedback from resulting operations may be used to further enhance the accuracy of the models (para [0114]).
Faith teaches 
performing a cognitive learning operation via a cognitive inference and learning system (para [0115] FIG. 5 is a simplified process diagram of cognitive inference and learning system (CILS) operations performed in accordance with an embodiment of the invention.), the cognitive learning operation processing data from at least some of the plurality of data sources (para [0116] In various embodiments, multi-site, multi-structured source streams 504 are provided by sourcing agents, as described in greater detail herein.), the cognitive learning operation applying a cognitive learning technique to generate a cognitive learning result (para [0034] As used herein, cognitive computing broadly refers to a class of computing involving self-learning systems that use techniques such as spatial navigation, machine vision, and pattern recognition to increasingly mimic the way the human brain works.); 
generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation, the cognitive profile referencing personal data associated with a user (para [0136] a cognitive profile refers to an instance of a cognitive persona that references personal data associated with a predetermined user.);
It would have been obvious to person’s having ordinary skill in the art before the effective filing date to combine the instant application with the cognitive profile of Faith et al.
	Doing so would allow for personal data to be aggregated from user profiles (para [0136] In various embodiments, the personal data may be distributed. In certain of these embodiments, predetermined subsets of the distributed personal data may be logically aggregated to generate one or more cognitive profiles, each of which is associated with the user.). Claims 7 and 13 are substantially similar to claim 1 and are rejected for the same reasons.
Claims 21, 27, and 33 are rejected as being unpatentable over claims 1, 7, and 13, respectively, of the ‘465 patent.

Claims 21, 27, and 33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 21, 27, and 33 of copending Application No. 17139601 in view of Sanchez et al. (US-20150356437-A1) and further in view of Faith et al. (US-20150356407-A1). The only differences appear to be the type of data received and the temporal topic machine learning. 
As to claim 21, Application 17139601 claim 21 recites:
A computer-implementable method for generating a cognitive insight comprising: 
performing a cognitive learning operation via a cognitive inference and learning system, the cognitive learning operation processing data from at least some of the plurality of data sources (pg. 2 lines 10-11), the cognitive learning operation applying a cognitive learning technique to generate a cognitive learning result (pg. 2, lines 13-15;); 
generating a cognitive insight based upon the cognitive profile generated based upon the cognitive learning result and the information generated by performing the temporal topic machine learning operation (pg. 2 lines 16-17;); and 
wherein the cognitive learning technique is one of a plurality of cognitive learning techniques, the plurality of cognitive learning techniques comprising a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique, a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, an explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category, the patterns and concepts cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning 2category, the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category, the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category (pg. 2 line 18 – pg. 3 line 8;).
Application 17139601 does not recite “receiving data from a plurality of data sources, at least one of the plurality of data sources providing information regarding a temporal sequence of events”, “performing a temporal topic machine learning operation on the temporal sequence of events” and “generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation, the cognitive profile referencing personal data associated with a user”.
However, Sanchez teaches
receiving data from a plurality of data sources, at least one of the plurality of data sources (para [0112] In various embodiments, multi-site, multi-structured source streams 504 are provided by sourcing agents, as described in greater detail herein.) providing information regarding a temporal sequence of events (para [0046] As used herein, ambient signals 220 broadly refer to input signals, or other data streams, that may contain data providing additional insight or context to the curated data 222 and learned knowledge 224 received by the CILS 118. For example, ambient signals may allow the CILS 118 to understand that a user is currently using their mobile device, at location `x`, at time `y`, doing activity `z`. To further the example, there is a difference between the user using their mobile device while they are on an airplane versus using their mobile device after landing at an airport and walking between one terminal and another. To extend the example even further, ambient signals may add additional context, such as the user is in the middle of a three leg trip and has two hours before their next flight. Further, they may be in terminal A1, but their next flight is out of C1, it is lunchtime, and they want to know the best place to eat. Given the available time the user has, their current location, restaurants that are proximate to their predicted route, and other factors such as food preferences, the CILS 118 can perform various cognitive operations and provide a recommendation for where the user can eat.); 
performing a temporal topic machine learning operation on the temporal sequence of events (para [0036] In various embodiments, the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights); 
generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation (Fig. 1; para [0045] In various embodiments, the CILS 118 receives ambient signals 220, curated data 222, and learned knowledge, which is then processed by the CILS 118 to generate one or more cognitive graphs 226. And para [0137] As an example, the application cognitive graph 882 may be unaware of a particular user's preferences, which are likely stored in a corresponding user profile.), the cognitive profile referencing personal data associated with a user; and, 
generating a cognitive insight based upon the cognitive profile generated based upon the cognitive learning result and the information generated by performing the temporal topic machine learning operation (para [0045] In turn, the one or more cognitive graphs 226 are further used by the CILS 118 to generate cognitive insight streams, which are then delivered to one or more destinations 230, as described in greater detail herein);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instant application with the cognitive learning framework of Sanchez.
Doing so would allow for automatically extracting features to improve various analytical models. Feedback from resulting operations may be used to further enhance the accuracy of the models (para [0114]).
Faith teaches 
performing a cognitive learning operation via a cognitive inference and learning system (para [0115] FIG. 5 is a simplified process diagram of cognitive inference and learning system (CILS) operations performed in accordance with an embodiment of the invention.), the cognitive learning operation processing data from at least some of the plurality of data sources (para [0116] In various embodiments, multi-site, multi-structured source streams 504 are provided by sourcing agents, as described in greater detail herein.), the cognitive learning operation applying a cognitive learning technique to generate a cognitive learning result (para [0034] As used herein, cognitive computing broadly refers to a class of computing involving self-learning systems that use techniques such as spatial navigation, machine vision, and pattern recognition to increasingly mimic the way the human brain works.); 
generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation, the cognitive profile referencing personal data associated with a user (para [0136] a cognitive profile refers to an instance of a cognitive persona that references personal data associated with a predetermined user.);
It would have been obvious to person’s having ordinary skill in the art before the effective filing date to combine the instant application with the cognitive profile of Faith et al.
	Doing so would allow for personal data to be aggregated from user profiles (para [0136] In various embodiments, the personal data may be distributed. In certain of these embodiments, predetermined subsets of the distributed personal data may be logically aggregated to generate one or more cognitive profiles, each of which is associated with the user.). Claims 27 and 33 are substantially similar to claim 21 and are rejected for the same reasons.
Claims 21, 27, and 33 are rejected as being unpatentable over claims 21, 27, and 33, respectively, of the 17139601 Application.
This is a provisional nonstatutory double patenting rejection.

Claims 21, 27, and 33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of copending Application No. 15432535 in view of Sanchez et al. (US-20150356437-A1) and further in view of Faith et al. (US-20150356407-A1). The only differences appear to be the type of data received and the temporal topic machine learning. 
As to claim 21, Application 15432535 claim 1 recites:
A computer-implementable method for generating a cognitive insight comprising: 
performing a cognitive learning operation via a cognitive inference and learning system, the cognitive learning operation processing data from at least some of the plurality of data sources (pg. 2 lines 13-14;), the cognitive learning operation applying a cognitive learning technique to generate a cognitive learning result; 
generating a cognitive insight based upon the cognitive profile generated based upon the cognitive learning result and the information generated by performing the temporal topic machine learning operation (pg. 3 lines 6-7;); and 
wherein the cognitive learning technique is one of a plurality of cognitive learning techniques, the plurality of cognitive learning techniques comprising a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique, a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, an explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category, the patterns and concepts cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning 2category, the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category, the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category (pg. 3 lines 9-26;).
Application 15432535 does not recite “receiving data from a plurality of data sources, at least one of the plurality of data sources providing information regarding a temporal sequence of events”, “performing a temporal topic machine learning operation on the temporal sequence of events” and “generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation, the cognitive profile referencing personal data associated with a user”.
However, Sanchez teaches
receiving data from a plurality of data sources, at least one of the plurality of data sources (para [0112] In various embodiments, multi-site, multi-structured source streams 504 are provided by sourcing agents, as described in greater detail herein.) providing information regarding a temporal sequence of events (para [0046] As used herein, ambient signals 220 broadly refer to input signals, or other data streams, that may contain data providing additional insight or context to the curated data 222 and learned knowledge 224 received by the CILS 118. For example, ambient signals may allow the CILS 118 to understand that a user is currently using their mobile device, at location `x`, at time `y`, doing activity `z`. To further the example, there is a difference between the user using their mobile device while they are on an airplane versus using their mobile device after landing at an airport and walking between one terminal and another. To extend the example even further, ambient signals may add additional context, such as the user is in the middle of a three leg trip and has two hours before their next flight. Further, they may be in terminal A1, but their next flight is out of C1, it is lunchtime, and they want to know the best place to eat. Given the available time the user has, their current location, restaurants that are proximate to their predicted route, and other factors such as food preferences, the CILS 118 can perform various cognitive operations and provide a recommendation for where the user can eat.); 
performing a temporal topic machine learning operation on the temporal sequence of events (para [0036] In various embodiments, the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights); 
generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation (Fig. 1; para [0045] In various embodiments, the CILS 118 receives ambient signals 220, curated data 222, and learned knowledge, which is then processed by the CILS 118 to generate one or more cognitive graphs 226. And para [0137] As an example, the application cognitive graph 882 may be unaware of a particular user's preferences, which are likely stored in a corresponding user profile.), the cognitive profile referencing personal data associated with a user; and, 
generating a cognitive insight based upon the cognitive profile generated based upon the cognitive learning result and the information generated by performing the temporal topic machine learning operation (para [0045] In turn, the one or more cognitive graphs 226 are further used by the CILS 118 to generate cognitive insight streams, which are then delivered to one or more destinations 230, as described in greater detail herein);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instant application with the cognitive learning framework of Sanchez.
Doing so would allow for automatically extracting features to improve various analytical models. Feedback from resulting operations may be used to further enhance the accuracy of the models (para [0114]).
Faith teaches 
performing a cognitive learning operation via a cognitive inference and learning system (para [0115] FIG. 5 is a simplified process diagram of cognitive inference and learning system (CILS) operations performed in accordance with an embodiment of the invention.), the cognitive learning operation processing data from at least some of the plurality of data sources (para [0116] In various embodiments, multi-site, multi-structured source streams 504 are provided by sourcing agents, as described in greater detail herein.), the cognitive learning operation applying a cognitive learning technique to generate a cognitive learning result (para [0034] As used herein, cognitive computing broadly refers to a class of computing involving self-learning systems that use techniques such as spatial navigation, machine vision, and pattern recognition to increasingly mimic the way the human brain works.); 
generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation, the cognitive profile referencing personal data associated with a user (para [0136] a cognitive profile refers to an instance of a cognitive persona that references personal data associated with a predetermined user.);
It would have been obvious to person’s having ordinary skill in the art before the effective filing date to combine the instant application with the cognitive profile of Faith et al.
	Doing so would allow for personal data to be aggregated from user profiles (para [0136] In various embodiments, the personal data may be distributed. In certain of these embodiments, predetermined subsets of the distributed personal data may be logically aggregated to generate one or more cognitive profiles, each of which is associated with the user.). Claims 7 and 13 are substantially similar to claim 1 and are rejected for the same reasons.
Claims 21, 27, and 33 are rejected as being unpatentable over claims 1, 7, and 13, respectively, of the 15432535 Application.
This is a provisional nonstatutory double patenting rejection.

Claims 21, 27, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10,796,238 in view of Sanchez et al. (US-20150356437-A1) and further in view of Faith et al. (US-20150356407-A1). The only differences appear to be the type of data received, the temporal topic machine learning, and generating a cognitive insight. 
As to claim 21, USPN 10,796,238 claim 1 recites:
A computer-implementable method for generating a cognitive insight comprising: 
performing a cognitive learning operation via a cognitive inference and learning system, the cognitive learning operation processing data from at least some of the plurality of data sources (col. 59 lines 1-6;), the cognitive learning operation applying a cognitive learning technique to generate a cognitive learning result (col. 59 lines 21-24;); 
generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation, the cognitive profile referencing personal data associated with a user; and, 
wherein the cognitive learning technique is one of a plurality of cognitive learning techniques, the plurality of cognitive learning techniques comprising a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique, a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, an explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category, the patterns and concepts cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning 2category, the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category, the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category (col. 59 lines 48- col. 60 line 7;).
USPN 10,796,238 does not recite “receiving data from a plurality of data sources, at least one of the plurality of data sources providing information regarding a temporal sequence of events”, “performing a temporal topic machine learning operation on the temporal sequence of events” and “generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation, the cognitive profile referencing personal data associated with a user”.
However, Sanchez teaches
receiving data from a plurality of data sources, at least one of the plurality of data sources (para [0112] In various embodiments, multi-site, multi-structured source streams 504 are provided by sourcing agents, as described in greater detail herein.) providing information regarding a temporal sequence of events (para [0046] As used herein, ambient signals 220 broadly refer to input signals, or other data streams, that may contain data providing additional insight or context to the curated data 222 and learned knowledge 224 received by the CILS 118. For example, ambient signals may allow the CILS 118 to understand that a user is currently using their mobile device, at location `x`, at time `y`, doing activity `z`. To further the example, there is a difference between the user using their mobile device while they are on an airplane versus using their mobile device after landing at an airport and walking between one terminal and another. To extend the example even further, ambient signals may add additional context, such as the user is in the middle of a three leg trip and has two hours before their next flight. Further, they may be in terminal A1, but their next flight is out of C1, it is lunchtime, and they want to know the best place to eat. Given the available time the user has, their current location, restaurants that are proximate to their predicted route, and other factors such as food preferences, the CILS 118 can perform various cognitive operations and provide a recommendation for where the user can eat.); 
performing a temporal topic machine learning operation on the temporal sequence of events (para [0036] In various embodiments, the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights); 
generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation (Fig. 1; para [0045] In various embodiments, the CILS 118 receives ambient signals 220, curated data 222, and learned knowledge, which is then processed by the CILS 118 to generate one or more cognitive graphs 226. And para [0137] As an example, the application cognitive graph 882 may be unaware of a particular user's preferences, which are likely stored in a corresponding user profile.), the cognitive profile referencing personal data associated with a user; and, 
generating a cognitive insight based upon the cognitive profile generated based upon the cognitive learning result and the information generated by performing the temporal topic machine learning operation (para [0045] In turn, the one or more cognitive graphs 226 are further used by the CILS 118 to generate cognitive insight streams, which are then delivered to one or more destinations 230, as described in greater detail herein);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instant application with the cognitive learning framework of Sanchez.
Doing so would allow for automatically extracting features to improve various analytical models. Feedback from resulting operations may be used to further enhance the accuracy of the models (para [0114]).
Faith teaches 
performing a cognitive learning operation via a cognitive inference and learning system (para [0115] FIG. 5 is a simplified process diagram of cognitive inference and learning system (CILS) operations performed in accordance with an embodiment of the invention.), the cognitive learning operation processing data from at least some of the plurality of data sources (para [0116] In various embodiments, multi-site, multi-structured source streams 504 are provided by sourcing agents, as described in greater detail herein.), the cognitive learning operation applying a cognitive learning technique to generate a cognitive learning result (para [0034] As used herein, cognitive computing broadly refers to a class of computing involving self-learning systems that use techniques such as spatial navigation, machine vision, and pattern recognition to increasingly mimic the way the human brain works.); 
generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation, the cognitive profile referencing personal data associated with a user (para [0136] a cognitive profile refers to an instance of a cognitive persona that references personal data associated with a predetermined user.);
It would have been obvious to person’s having ordinary skill in the art before the effective filing date to combine the instant application with the cognitive profile of Faith et al.
	Doing so would allow for personal data to be aggregated from user profiles (para [0136] In various embodiments, the personal data may be distributed. In certain of these embodiments, predetermined subsets of the distributed personal data may be logically aggregated to generate one or more cognitive profiles, each of which is associated with the user.). Claims 7 and 13 are substantially similar to claim 1 and are rejected for the same reasons.
Claims 21, 27, and 33 are rejected as being unpatentable over claims 1, 7, and 13, respectively, of the ‘238 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27, 33 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (US-20150356437-A1) in view of Faith et al. (US-20150356407-A1).
Regarding Claim 21,
Sanchez teaches a computer-implementable method for generating a cognitive insight comprising: 
receiving data from a plurality of data sources, at least one of the plurality of data sources (para [0112] In various embodiments, multi-site, multi-structured source streams 504 are provided by sourcing agents, as described in greater detail herein.) providing information regarding a temporal sequence of events (para [0046] As used herein, ambient signals 220 broadly refer to input signals, or other data streams, that may contain data providing additional insight or context to the curated data 222 and learned knowledge 224 received by the CILS 118. For example, ambient signals may allow the CILS 118 to understand that a user is currently using their mobile device, at location `x`, at time `y`, doing activity `z`. To further the example, there is a difference between the user using their mobile device while they are on an airplane versus using their mobile device after landing at an airport and walking between one terminal and another. To extend the example even further, ambient signals may add additional context, such as the user is in the middle of a three leg trip and has two hours before their next flight. Further, they may be in terminal A1, but their next flight is out of C1, it is lunchtime, and they want to know the best place to eat. Given the available time the user has, their current location, restaurants that are proximate to their predicted route, and other factors such as food preferences, the CILS 118 can perform various cognitive operations and provide a recommendation for where the user can eat.); 
performing a temporal topic machine learning operation on the temporal sequence of events (para [0036] In various embodiments, the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights); 
generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation (Fig. 1; para [0045] In various embodiments, the CILS 118 receives ambient signals 220, curated data 222, and learned knowledge, which is then processed by the CILS 118 to generate one or more cognitive graphs 226. And para [0137] As an example, the application cognitive graph 882 may be unaware of a particular user's preferences, which are likely stored in a corresponding user profile.), 
generating a cognitive insight based upon the cognitive profile generated based upon the cognitive learning result and the information generated by performing the temporal topic machine learning operation (para [0045] In turn, the one or more cognitive graphs 226 are further used by the CILS 118 to generate cognitive insight streams, which are then delivered to one or more destinations 230, as described in greater detail herein)); and 
Sanchez does not explicitly disclose
performing a cognitive learning operation via a cognitive inference and learning system, the cognitive learning operation processing data from at least some of the plurality of data sources, the cognitive learning operation applying a cognitive learning technique to generate a cognitive learning result; 
wherein the cognitive learning technique is one of a plurality of cognitive learning techniques, the plurality of cognitive learning techniques comprising a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique, a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, an explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category, the patterns and concepts cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning category, the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category, the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category.
However, Faith et al. teaches
performing a cognitive learning operation via a cognitive inference and learning system (para [0115] FIG. 5 is a simplified process diagram of cognitive inference and learning system (CILS) operations performed in accordance with an embodiment of the invention.), the cognitive learning operation processing data from at least some of the plurality of data sources (para [0116] In various embodiments, multi-site, multi-structured source streams 504 are provided by sourcing agents, as described in greater detail herein.), the cognitive learning operation applying a cognitive learning technique to generate a cognitive learning result para [0034] As used herein, cognitive computing broadly refers to a class of computing involving self-learning systems that use techniques such as spatial navigation, machine vision, and pattern recognition to increasingly mimic the way the human brain works.); 
generating a cognitive profile based upon the cognitive learning result and information generated by performing the temporal topic machine learning operation, the cognitive profile referencing personal data associated with a user para [0136] a cognitive profile refers to an instance of a cognitive persona that references personal data associated with a predetermined user.); and, 
wherein the cognitive learning technique is one of a plurality of cognitive learning techniques, the plurality of cognitive learning techniques comprising a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique (para [0034] As used herein, cognitive computing broadly refers to a class of computing involving self-learning systems that use techniques such as spatial navigation, machine vision, and pattern recognition to increasingly mimic the way the human brain works.), a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, an explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category, the patterns and concepts cognitive learning technique being associated with an observed learning style (para [0051] In certain embodiments, the learned knowledge 224 is based upon past observations and feedback from the presentation of prior cognitive insight streams and recommendations.) and bounded by the data-based cognitive learning category (para [0034] . In contrast, cognitive computing approaches are data-driven, sense-making, insight-extracting, problem-solving systems that have more in common with the structure of the human brain than with the architecture of contemporary, instruction-driven computers.), the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category, the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category.
It would have been obvious to person’s having ordinary skill in the art before the effective filing date to combine the cognitive graph of Sanchez et al. with the cognitive profile of Faith et al.
	Doing so would allow for personal data to be aggregated from user profiles (para [0136] In various embodiments, the personal data may be distributed. In certain of these embodiments, predetermined subsets of the distributed personal data may be logically aggregated to generate one or more cognitive profiles, each of which is associated with the user.).
Regarding Claim 27,
Claim 27 is the system corresponding to the method of claim 21. Claim 27 is substantially similar to claim 21 and is rejected on the same grounds. 
Regarding Claim 33,
Claim 33 is the computer-readable storage medium corresponding to the method of claim 21. Claim 33 is substantially similar to claim 21 and is rejected on the same grounds. 
Regarding Claim 39,
Sanchez et al. and Faith et al. teach the non-transitory, computer-readable storage medium of claim 33. Sanchez et al. further teaches wherein 2 the computer executable instructions are deployable to a client system from a server system 3 at a remote location (para [0024] The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider).).
Regarding Claim 40,
Sanchez et al. and Faith teach the non-transitory, computer-readable storage medium of claim 33. Sanchez et al. further teaches wherein 2 the computer executable instructions are provided by a service provider to a user on an on-demand basis (para [0024] The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). And para [0029]).

Claim(s) 22, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (US-20150356437-A1) in view of Faith et al. (US-20150356407-A1) and Duchon (US-20110106743-A1).
Regarding Claim 22, 
Sanchez et al. and Faith et al. teach the method of claim 21.
Sanchez et al. and Faith et al. do not explicitly disclose 
wherein:  2 the temporal topic machine learning operation discovers a plurality of event topics 3 contained within a corpus contained within the temporal sequence of events
However, Duchon teaches
wherein:  2 the temporal topic machine learning operation discovers a plurality of event topics 3 contained within a corpus contained within the temporal sequence of events (Para [0060] Even more flexibly however, a topic discovered in the data might closely correspond to such an event. In this case, one would look for a topic that best captures the concept of "suicide bombing". Then, looking historically for high activity in this topic, one might also find days in which arrests were made before a bombing, or bomb-making materials were discovered, or other related matters reported in the news. Then, the degree to which the topic of suicide bombing is active, is the degree to which the model should be trained to match such a day.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the temporal/spatial reasoning of Sanchez et al. with the temporal topic modeling of Duchon.
Doing so would allow for predicting the level of topic activity over time (para [0017] Any of a number of predictive modeling techniques can be used to model how topic activity levels change given previous activity levels, or to find days in history with similar topic profiles and looking forward from those historical days.).
Regarding Claim 28,
Claim 28 is the system corresponding to the method of claim 21. Claim 28 is substantially similar to claim 22 and is rejected on the same grounds. 
Regarding Claim 34,
Claim 34 is the computer-readable storage medium corresponding to the method of claim 21. Claim 34 is substantially similar to claim 22 and is rejected on the same grounds. 

Claims 23-26, 29-32, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (US-20150356437-A1) in view of Faith et al. (US-20150356407-A1), Duchon (US-20110106743-A1) and Zhou et al. ("Augmentable gamma belief networks.").
Regarding Claim 23,
Sanchez et al., Faith et al., Duchon, and Zhou et al. teach the method of claim 22. Duchon further teaches wherein:  2 the temporal topic machine learning operation generates a temporal topic model using 3 the plurality of event topics, the temporal topic model comprising a topic 4 model having a temporal aspect (para [0087] Another method for making predictions in step 150 would be to create an explicit temporal model, such as vector autoregression, non-linear recurrent networks, hidden Markov models, or conditional random fields. In this case, the sequence of topic activities of each historical day or other time period are used as the sequence of input vectors to train the models.), the topic model comprising a statistical 5 model implemented to discover abstract event topics occurring within the 6 corpus (para [0185] Referring again to FIG. 1 step 130, different methods are available by which to model the latent topics in the data. This study evaluated three different methods: Latent Semantic Analysis ( LSA), Probabilistic Latent Semantic Analysis ( PLSA) and Latent Dirichlet Allocation ( LDA). And Para [0212] Given that all three have sufficient predictability, it appears that statistical models such PLSA and LDA will be the most useful since the resulting topics are more easily interpretable.).
Sanchez et al., Faith et al., and Duchon do not explicitly disclose
the temporal topic model comprising clusters of event topics, the event topics comprising portions of corpora associated with a particular temporal event and data attributes associated with the particular temporal event, a cluster of event topics having an associated individual node in an augmented gamma belief network.
	However, Zhou et al. teaches
the temporal topic model comprising clusters of event topics, the event topics comprising portions of corpora associated with a particular temporal event (pg. 10; For the [386, 63, 58, 54, 51] PGBN learned on the 20newsgroups corpus, we plot 54 example topics of layer one) and data attributes associated with the particular temporal event (pg. 10; . For example, topics 71 and 81 shown in the first row are about “candida yeast symptoms” and “sex,” respectively, topics 53, 73, 83, and 84 shown in the second row are about “printer,” “msg,” “police radar detector,” and “Canadian health care system,” respectively, and topics 46 and 76 shown in third row are about “ice hockey” and “second amendment,” respectively. By contrast, the topics of layers three and five, shown in Figures 4 and 5, respectively, are much less specific and can in general be matched to one or two news groups out of the 20 news group), a cluster of event topics having an associated individual node (pg. 12; Figure 12; For each node, the rank (in terms of popularity) at the corresponding layer and the top 12 words of the corresponding topic are displayed inside the text box,) in an augmented gamma belief network (pg. 4; Denoting θ (t) j ∈ R Kt + as the Kt hidden units of sample j at layer t, where R+ = {x : x ≥ 0}, the generative model of the augmentable gamma belief network (GBN) with T hidden layers).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the topic model of Duchon et al. with the topic modeling of Zhou et al.
Doing so would allow for improved feature data extraction (pg. 1; demonstrate that the GBN can add more layers to improve its performance in both unsupervisedly extracting features and predicting heldout data.).
Regarding Claim 24,
Sanchez et al., Faith et al., Duchon, and Zhou et al.  teach the method of claim 23. Duchon further teaches further comprising:  
2 iteratively processing the corpus over time to identify information regarding relative 3 preeminence of event topics associated with various events (para [0180] c. LDA: Three chains of Markov chain Monte Carlo were run for 40 iterations each (in parallel) over every token in the training set, and the perplexity was calculated.); and,  
4 using the information regarding relative preeminence of event topics to populate the 5 temporal topic model (para [0066] and para [0210] In Table 4 below are the two topics from an 80-topic LDA model that had the word "bomb" or "protest". (Unlike LSA, the order of the topics as given by the topic number has no relation to its prevalence in the data.) Topic 29 is clearly about the bombing in Denpasar, Bali set by two suspects: Amrozi and Samudra. Topic 45 is a more general topic about student protests, rallies, strikes and demonstrations.).
Regarding Claim 25,
Sanchez et al., Faith et al., Duchon, and Zhou et al.  teach the method of claim 24. Duchon further teaches wherein:  2 the temporal topic model comprises a plurality of events, an earlier event of the 3 plurality of events being separated from a next later event by a time interval, 4 each of the plurality of events comprising a respective plurality of event 5 topics (Fig. 13; para [0236] Another aspect of these graphs worth investigating is the similarity of the Valence Topics during asset bubbles and recessions. As an example, one can look at the activities from 1923 to 1929 and compare those to 1994 to 2000. In both cases, activity in Future Growth (Topic0) is decreasing, Bad Times (Topic1) is increasing; discussion of Weakness (Topic3) makes a large drop; and Positive People (Topic4) rises greatly. Detailed analyses of these trends and similar behavior before and during other economic recessions are left to future work.).
Regarding Claim 26,
Sanchez et al., Faith et al., Duchon, and Zhou et al.  teach the method of claim 25. Duchon further teaches wherein:  
2 each of the plurality of event topics comprise a plurality of associated attributes (para [0220]); and, 
 3 at least some of the associated attributes are used when determining the relative 4 preeminence of event topics over time (para [0234] First, from the mid-1950s to the mid-1980s, there is very little variability in any of the topics. This was a time of relatively calm economic activity. There are some slight changes in the early 1970s (Bad Times (Topic 1) and Weakness (Topic 3) both show steep increases, and Current Growth (Topic 5) shows a drop), but compared to the times before and after this there is very little variability--a Golden Age.).
Regarding Claim 29,
Claim 29 is the system corresponding to the method of claim 21. Claim 29 is substantially similar to claim 23 and is rejected on the same grounds. 
Regarding Claim 30,
Claim 30 is the system corresponding to the method of claim 21. Claim 30 is substantially similar to claim 24 and is rejected on the same grounds. 
Regarding Claim 31,
Claim 31 is the system corresponding to the method of claim 21. Claim 31 is substantially similar to claim 25 and is rejected on the same grounds. 
Regarding Claim 32,
Claim 32 is the system corresponding to the method of claim 21. Claim 32 is substantially similar to claim 26 and is rejected on the same grounds. 
Regarding Claim 35,
Claim 35 is the computer-readable storage medium corresponding to the method of claim 21. Claim 35 is substantially similar to claim 23 and is rejected on the same grounds. 
Regarding Claim 36,
Claim 36 is the computer-readable storage medium corresponding to the method of claim 21. Claim 36 is substantially similar to claim 24 and is rejected on the same grounds. 
Regarding Claim 37,
Claim 37 is the computer-readable storage medium corresponding to the method of claim 21. Claim 37 is substantially similar to claim 25 and is rejected on the same grounds. 
Regarding Claim 38,
Claim 38 is the computer-readable storage medium corresponding to the method of claim 21. Claim 38 is substantially similar to claim 26 and is rejected on the same grounds. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krumm et al. (US 10614364 B2) – discloses a topic model using a sequence of events and stores a user profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                               




                                                                                                                                                                         /Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121